Order entered February 24, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01205-CV

                      IN THE INTEREST OF E. H., A MINOR CHILD

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-18908

                                            ORDER
       In accordance with our February 19, 2020 order, court reporter Janet Saavedra has

informed the Court appellant has not requested the reporter’s record. Accordingly, we ORDER

appellant to file, no later than March 5, 2020, written verification he has requested the reporter’s

record and paid or made arrangements to pay the reporter’s fee. We caution appellant that

failure to comply may result in the appeal being submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c).


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE